

116 S2200 IS: Fairness for Housing Communities Act of 2019
U.S. Senate
2019-07-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 2200IN THE SENATE OF THE UNITED STATESJuly 22, 2019Ms. Duckworth (for herself and Mr. Durbin) introduced the following bill; which was read twice and referred to the Committee on Banking, Housing, and Urban AffairsA BILLTo deposit civil penalties and assessments collected for false claims and statements made with
			 respect to public housing to a Fraud Compensation Fund at the Department
			 of Housing and Urban Development. 
	
 1.Short titleThis Act may be cited as the Fairness for Housing Communities Act of 2019. 2. Depositing civil penalties and assessments relating to false claims and statements in Fraud Compensation FundSection 3806(g) of title 31, United States Code, is amended by adding at the end the following:
			
 (F)(i)Any amount of a penalty or assessment imposed by the Secretary of Housing and Urban Development with respect to a claim or statement made in connection with public housing assistance received under section 3 of the United States Housing Act of 1937 (42 U.S.C. 1437a) shall be returned to the Secretary of Housing and Urban Development.
 (ii)The Secretary may establish a Fraud Compensation Fund that shall consist only of amounts returned to the Secretary of Housing and Urban Development under clause (i).
 (iii)Each distribution from a Fraud Compensation Fund established under clause (ii) shall be allocated to public housing agencies (as defined in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6))) that were defrauded or otherwise affected by a false claim or statement described in clause (i).
 (iv)If the Secretary establishes a Fraud Compensation Fund under clause (ii), the Secretary shall promulgate regulations to establish a formula for allocating the allocations under clause (iii)..